NOTE: This order is nonprecedential.


  Wniteb ~tate~ ~ourt of ~eal~
      for tbe jfeberal ~irtuit

   MARY REEVES (SUBSTITUTED FOR CORBY
                 REEVES),
             Claimant·Appellant,
                            v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                        2011·7085


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-1951, Judge Alan G.
Lance, Sr.


                      ON MOTION


                       ORDER
    Mary Reeves moves without opposition for a 45-day
extension of time, until August 15, 2011, to file her open-
ing brief.
   Upon consideration thereof,
   IT Is ORDERED THAT:
REEVES v. DVA                                               2

    The motion is granted. No further extensions should
be anticipated.
                                 FOR THE COURT


      JJl 19 2011                 /s/ Jan Horbaly
         Date                    Jan Horbaly
                                 Clerk
cc: Kenneth M. Carpenter, Esq.
                                            . FILED
    Elizabeth M. Hosford, Esq.        II.S. COURT OF APPEALS FOR
                                          THE FEDERAL CIRCUIT
s21
                                            JUL 19 lOll
                                             JANHOR8ALY
                                                ClERK